DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 24 April 2020 has been entered.  After entry of the amendment, claims 1-11 and 13-21 are currently pending in the application.

Claim Objections
Claim 14 is objected to because of the following informalities:  It is not proper for a claim to make reference to another claim in more than one instance.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 14-16 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 9, the phrases “the coarse aggregate” and “the fine aggregate” lacks proper antecedent basis.
Claim 10 is confusing as it recites the limitation “more coarse aggregate than fine aggregate” however claim 5 does not recite that both coarse and fine aggregate are utilized.
Claim 14 is confusing as it depends from claim 13 in two separate instances which is improper.  Also this claim improperly depends from claim 13 as claim 13 is drawn to a process of making a cementitious mixture it is not drawn to a cementitious mixture.
Claims 15-16 are inconsistent with claim 3 as claim 3 recites “consisting of” which closes the claim to the recited components and therefore no other components can be present.  Therefore, it is not proper for applicant to include other components in the composition.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter 
These claims fail to further limit claim 3 as claim 3 utilizes “consisting of” terminology and therefore it is closed to the addition of other materials.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 106747090 A.
The reference teaches, in example 1, a composition comprising 60% dolomite (the mass percentage of CaCO3 and MgCO3 is not less than 75%), 17% fly ash, 17% S95 grade ore powder and 6% sodium bentonite.  Example 2 teaches a composition comprising 50% dolomite (the 3 and MgCO3 is not less than 75%), 20% fly ash, 20% S95 grade ore powder and 10% sodium bentonite.
The instant claims are met by the reference.
As for claim 1, the dolomite which is a mixture of CaCO3 and MgCO3 meets the at least 50% calcium carbonate and magnesium carbonate.  The fly ash meets the pozzolan.  The amounts of the components fall within the claimed amounts (see Examples 1 and 2).
As for claim 2, the dolomite which is a mixture of CaCO3 and MgCO3 meets the at least 50% calcium carbonate and magnesium carbonate.  The fly ash meets the pozzolan.  The amounts of the components fall within the claimed amounts (see Example 1).  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 106810931 A.
The reference teaches, in the abstract, a glue powder composition comprising 50-70 pts. wt. light nano calcium carbonate, 10-15 pts. wt. hydroxypropyl methyl cellulose, 4-7 pts. wt. ethylene/vinyl acetate copolymer glue powder, 5-10 pts. wt. fly ash, 10-15 pts. wt. acrylamide, 1-2 pts. wt. calcium formate, 1-2 pts. wt. high-performance polycarboxylate water reducing agent, 1-2 pts. wt. lignin (1 mm), 4-6 pts. wt. silane-based hydrophobic agent, 7-8 pts. wt. bentonite, 1-3 pts. wt. titanium pigment, and 7-8 pts. wt. nano silica.  See also the machine translation.
The instant claim is met by the reference.
As for claim 1, the light nano calcium carbonate meets the at least 50% calcium carbonate and magnesium carbonate component.  Note that according to the specification, the .  

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Specification No. KR 10-2004-0052584 A.
The reference teaches, in the abstract, a functional cement terrazzo composition comprises approximately 18-25 weight % of conventional cement, 65-70 weight % of dolomite crushed-stone which is classified by particle size, 3-5 weight % of scoria mineral, 2-4 weight % of illite mineral and 3-5 weight % of pozzolan.  See also the claims.
The instant claims are met by the reference.
As for claims 1 and 2, the dolomite meets the at least 50% calcium carbonate and magnesium carbonate component.    The pozzolan meets the pozzolan component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 106810931 A.
The reference teaches, in the abstract, a glue powder composition comprising 50-70 pts. wt. light nano calcium carbonate, 10-15 pts. wt. hydroxypropyl methyl cellulose, 4-7 pts. wt. ethylene/vinyl acetate copolymer glue powder, 5-10 pts. wt. fly ash, 10-15 pts. wt. acrylamide, 1-2 pts. wt. calcium formate, 1-2 pts. wt. high-performance polycarboxylate water reducing agent, 1-2 pts. wt. lignin (1 mm), 4-6 pts. wt. silane-based hydrophobic agent, 7-8 pts. wt. bentonite, 1-3 pts. wt. titanium pigment, and 7-8 pts. wt. nano silica.  See also the machine translation.
The instant claim is obvious over the reference.
As for claim 2, the light nano calcium carbonate meets the at least 50% calcium carbonate and magnesium carbonate component.  Note that according to the specification, the magnesium carbonate need not be specifically present.  The fly ash meets the pozzolan.  The polycarboxylate water reducing agent meets the plasticizer.  The calcium formate meets the metal salt.  The amounts of the components overlap the claimed amounts and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Minkara et al (US Patent Application Publication No. US 2016/0318798 A1).
The reference teaches, in paragraph [0041], and claim 11, a composition comprising from 1-99 wt% PCC (precipitated calcium carbonate) and 99-1 wt% fly ash.
The instant claims are obvious over the reference.
As for claims 1 and 2, the PCC meets the at least 50% calcium carbonate and magnesium carbonate component.  Note that according to the specification, the magnesium carbonate need not be specifically present.  The fly ash meets the pozzolan component.  The amounts of the components overlap the claimed amounts and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Famy et al (US Patent No. 7,128,965 B2).
The reference teaches, in column 4, lines 14+, a composition comprising from 20 to 50%, advantageously from 25 to 45%, by weight of hydraulic binder (or cement); from 35 to 65%, advantageously from 38 to 62%, by weight of inert or weakly reactive mineral filler (or calcium carbonate); from 2 to 10%, advantageously from 3 to 8%, by weight of fibres, at least some of which are synthetic fibres; from 0 to 30%, advantageously from 0 to 25%, by weight of pozzolan (or material capable of undergoing a pozzolanic reaction); from 0 to 10%, especially 
The instant claims are obvious over the reference. 
As for claims 1 and 2, the calcium carbonate meets the at least 50% calcium carbonate and magnesium carbonate component.  Note that according to the specification, the magnesium carbonate need not be specifically present.  The pozzolan meets the pozzolan component.  The amounts of the components overlap the claimed amounts and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 

Claims 1-3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Constantz et al (US Patent Application Publication No. US 2011/0067600 A1).
The reference teaches, in paragraph [0004], a hydraulic cement comprising at least 47% w/w vaterite (a polymorph of calcium carbonate).  According to paragraph [0008] in some embodiments the vaterite is in a range of 47% w/w to 99% w/w.  Paragraph [0012] teaches that in some embodiments the composition further comprises Mg and in some embodiments is present as a carbonate.  In some embodiments the vaterite and the magnesium carbonate are in a vaterite:magnesium carbonate ratio of greater than 1:1 or between 1:1-500:1.  According to paragraph [0151] the compositions may further include one or more additional components including, but are not limited to, blast furnace slag, fly ash, diatomaceous earth, and other natural or artificial pozzolans, silica fumes, limestone, gypsum, etc.  The amount of these 
The instant claims are obvious over the reference.
As for claim 1, the reference suggests the formation of a composition comprising a mixture of calcium carbonate and magnesium carbonate, and a pozzolan such as fly ash, diatomaceous earth, and other natural or artificial pozzolans, or silica fumes.  As for the amounts, the amounts of the components overlap the claimed amounts and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, the reference suggests the formation of a composition comprising a mixture of calcium carbonate and magnesium carbonate, and a pozzolan such as fly ash, diatomaceous earth, and other natural or artificial pozzolans, or silica fumes.  As for the amounts, the amounts of the components overlap the claimed amounts and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 3, the reference suggests the formation of a composition comprising a mixture of calcium carbonate and magnesium carbonate, and a pozzolan such as fly ash, diatomaceous earth, and other natural or artificial pozzolans, or silica fumes.  Further a pH In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. As for the amount of the calcium oxide, the reference teaches an amount of as low as 1% whereas the instant claim recites an amount of greater than zero to less than one.  One of ordinary skill in the art would have expected the claimed range and the prior art range to have the same or similar properties absent evidence showing otherwise as the lower limit of the reference is very close to the upper limit of the claimed range.
As for claim 17, the reference teaches fly ash, diatomaceous earth and silica fume.
As for claim 18, the composition of the reference does not require magnesium carbonate.
As for claim 19, the reference teaches, in paragraph [0139], that the composition is a particulate composition with an average particle size of 0.1-100 microns.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Allowable Subject Matter
Claims 4-8, 11 and 13 are allowed.
Claims 9-10, 14 and 20-21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
September 14, 2021